NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LINCOLN ELECTRIC COMPANY
AND LINCOLN GLOBAL, INC.,~
Appellants,
V.
INTERNATIONAL TRADE COMMISSION, `
Appellee,
AND
THE ESAB GROUP, INC.,
Intervenor,
AND
SIDERGAS SPA,
In,terven,or.
2011-1087
On appeal from the United States Internati0nal Trade
C0mmiSsi0n in investigation N0. 337-TA-686.
ON MOTION

LrNc0LN ELEc'1‘RIo co v. 1To 2
0 R D E R
The ESAB Group, Inc. moves to withdraw Pau1 F.
Brinkn1an, S. A1ex Lasher, and Patrick A. Fitch as coun-
sel of record.
Upon consideration thereof
IT ls OR:oEREn THAT:
The motion is granted 4
FOR THE COURT
SEP 1 5 2011 '
lsi J an H0rbal_\;
Date J an H0rba1y
C1erk
cc: Terrance J. Wikberg, Esq.
Jia Chen, Esq.
Stephen B. M0sier, ESq. F"_ED
B1aS P. Arr0y0, ESq. U.S. COURT 0F APPEA|.8 FOR
Pau1 F. Brinkman, Esq. THE FEDERAL G'RCU'T
S. Al_ex Las1rer, Esq. SEP 1 5 2011
Patr1ck A. F1tch, Esq.
32 1 JAN HORBAL¥
ClERK